Citation Nr: 1425220	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The March 2008 rating decision denied service connection for a right knee disability.  The Veteran filed a notice of disagreement in September 2008.  Even though he was issued a statement of the case in January 2009, the record reflects that multiple attempts to deliver this document to the Veteran were unsuccessful, as these letters were noted to have been returned as 'unclaimed.'  In a May 2010 letter that was received by VA in June 2010, the Veteran notified VA that the reason he was unable to claim these letters was because he had been incarcerated since December 2008 and had just received the notification and the appeals form in May 2010.  He completed and submitted the VA Form 9 to complete his substantive appeal in June 2010.  VA has accepted this Form 9 as timely for purposes of perfecting the appeal.

In May 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2013, the Board remanded this claim for additional development, and the case has been returned for further review.

In December 2013, the Veteran submitted a VA Form 21-22a, "Appointment of Individual as Claimant's Representative," appointing Virginia A. Girard-Brady as his representative.  This appointment also served as revocation of the Texas Veterans Commission as the Veteran's representative.

The Board notes that this case appears entirely on Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a right knee disability, which he essentially contends developed as a result of an in-service injury.

As noted in the prior remand, on his December 2007 claim form, the Veteran reported that his right knee disability began in October 1976.  He provided the following testimony at his May 2013 Board hearing:

I do have an arthritis problem and that's a result of the injury that I did receive in the service.  One time I was playing football.  I was in AIT [advanced individual training] and it was football and we were playing football.  And a guy tackled me and tore everything up.  I went on sick call, went to the Infirmary and in fact I was on crutches for about three weeks.  I was on the top bunk and ... my partner was on the bottom bunk.  We had to switch bunks 'cause I couldn't climb up top.

A December 2010 statement from his former roommate corroborates that the Veteran "suffered a knee injury playing football around Sept - Nov 1976....  As stated we were roommates and I slept on the bottom bunk and he on the top.  During his injury we had to switch bunks because it was to[o] difficult for [the Veteran] to get to his top bunk."

The Veteran's service treatment records reflect that his knees were clinically normal at the time of his February 1976 entrance examination and his April 1979 separation from active duty examination.  He specifically denied any past or current 'trick' or locked knee on a February 1976 entrance medical history report, but he reported past or current 'trick' or locked knee on his April 1979 separation medical history report.  Otherwise, the Veteran's service treatment records do not reflect that he ever complained of or sought treatment for right knee symptoms in service.  In terms of post-service evidence of a right knee disability, the Veteran testified at his May 2013 Board hearing that he received right knee treatment from a private family doctor in Louisiana in 1979 or 1980, within one year of his separation from service.  He reported that he has attempted to obtain these records, but they are unavailable.  The doctor who treated him passed away and his son took over his practice, but the son subsequently left and the records cannot be located.

An August 2006 VA medical record notes that the Veteran was found to have chronic right knee pain.  A January 2007 record notes that the Veteran sought treatment for right knee pain and swelling that had been worsening over the last three days.

A December 2007 record notes that the Veteran "has been in multiple accidents and has multiple orthopedic injuries as a result of these accidents."

An October 2010 VA mental health consultation record notes that the Veteran reported that he "suffered a torn ACL in the service and had knee replacement surgery through TDC in October 2009."

A March 2011 VA mental health homeless veteran outreach record notes that the Veteran reported that he sustained a knee injury while playing football.

The Veteran underwent a VA knee and lower leg condition examination in July 2012.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee with total knee replacement.  He noted that the Veteran reported he injured his right knee playing football in advanced individual training in 1976.  He reported he was treated with crutches profile and pain medication, that no diagnosis was made, and that "it got better after time."  The Veteran underwent total knee replacement in 2009.  The examiner conducted a thorough physical examination and imaging studies were performed.  Because the examiner did not have access to the Veteran's claims file, he did not render an etiology opinion.

In November 2012, following review of the claims file, the July 2012 VA examiner opined that the Veteran's current right knee disability is less likely as not related to the military.  The examiner noted that, on exit examination, the Veteran checked off 'trick' or locked knee, but he did not state which knee.  The examiner also noted that the service treatment records mention nothing about a right knee condition.

In November 2013, the Board remanded this claim so that the VA examiner may render an opinion that takes into consideration the lay statements of the Veteran and his former roommate, and also assumes that the Veteran was reporting a history of 'trick' or locked right knee on his April 1979 separation medical history report.  Specifically, the examiner was asked to address whether the evidence of record indicates that the Veteran's current right knee disability is consistent with the in-service injury that he has described.

The record contains a December 2013 addendum opinion that reflects review of the claims file.  The examiner opined that the Veteran's degenerative joint disease/total knee replacement "is less likely as not related to a knee complaint in the military."  In relevant part, the examiner reasoned that the "questionare [sic] on exit exam checks off 'trick' knee but doesn[']t state which knee."  The examiner also noted that the Veteran's "roommate[']s account and private doctor treatment of right knee impairment does not account for the right knee condition in the military since [there] is no record or treatment of that knee."

The Board finds that the December 2013 opinion does not adequately address the questions that were asked in the November 2013 remand.  Specifically, the examiner was asked to assume that the April 1979 separation medical history report was referencing a right knee disability, but no such assumption was actually made by the November 2013 examiner.  In addition, the examiner was asked to discuss whether the Veteran's current right knee disability (degenerative joint disease of the right knee with total knee replacement) is consistent with the type of disability that would result from trauma from the in-service right knee injury that has been described by the Veteran and his former roommate.  
Given the above deficiencies in the December 2013 VA medical opinion, the Board finds it necessary to remand this case for another addendum opinion.

The Board's November 2013 remand directed that the AMC should attempt to obtain the Veteran's October 2009 total knee replacement surgery records from the 'TDC.' Given that the Veteran was incarcerated in October 2009, the Board presumes that 'TDC' refers to the 'Texas Department of Corrections' or 'Texas Department of Criminal Justice.'  The record reflects that the Veteran was sent such a letter in November 2013 but that the Veteran did not respond.  On remand, the AMC should send another letter to give the Veteran an opportunity to respond.

Finally, the Board notes that the Veteran's new representative, Virginia A. Girard-Brady, has not had the opportunity to review the claims file.  Prior to returning this claim to the Board, the AMC should ensure that the Veteran's representative has had the opportunity to review the claims file and present argument on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should again attempt to obtain the treatment records from the Veteran's incarceration from approximately December 2008 through May 2010, to include records produced in connection with his October 2009 right total knee replacement surgery, presumably through the 'Texas Department of Criminal Justice' or the 'Texas Department of Corrections.'  Any necessary authorization from the Veteran should be obtained, and the Veteran should be notified that he may submit these records himself.

The notification requirements of 38 C.F.R. § 3.159(e) should be followed.  VA should issue an initial records request and at least one follow-up request if the initial request yields no response.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the appellant of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Obtain the Veteran's entire service personnel records.

3.  Following completion of the above, send the claims file and a copy of this Remand to a suitable VA examiner for review and response to the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any current right knee disability had its onset in, or is otherwise etiologically related to, the Veteran's military service, to include the Veteran's claimed right knee injury in 1976?

The examiner should expressly address the following:

(a) Assume that the Veteran was, in fact, reporting a history of 'trick' or locked right knee on his April 1979 separation medical history report.

(b) Consider and discuss the lay statements that have been made by both the Veteran and his former roommate concerning the nature of his claimed in-service right knee injury and the resulting impairment.

(c) Consider and discuss the Veteran's lay reports, to include those made during his May 2013 Board hearing, that he sought private medical treatment for right knee complaints in 1979 or 1980, shortly following his separation from service.

(d) Consider and discuss whether the Veteran's current right knee disability (degenerative joint disease of the right knee with total knee replacement) is consistent with the type of disability that would result from trauma from the claimed in-service right knee injury that has been described by the Veteran and his former roommate.  

A complete rationale for all opinions must be provided.
If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran's accredited representative, Virginia A. Girard-Brady, should be given the opportunity to review the claims file and present argument on the Veteran's claim.

Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



